McDonald, judge.
The offense is felony theft; the punishment, enhanced under Article 63, V.A.P.C., by three prior convictions for felonies less than capital, life imprisonment.
The State has confessed error in this case. We agree that the cause must be reversed.
*608In the absence of any evidence to support the allegation that each succeeding offense was committed after the judgment of conviction had become final in each prior conviction alleged for enhancement, the evidence is insufficient to sustain this conviction. Rogers v. State, 169 Tex. Cr. Rep. 239, 333 S.W. 2d 383; Guilliams v. State, 261 S.W. 2d 598; also see (first Rogers case) Rogers v. State, 325 S.W. 2d 697.
The judgment is reversed and the cause remanded.